OFFlfekt: NOTIC&FR6WCOURT OF CRIMINAL APPEALS OF TEXAS
                    PjQs Bpx I-?308, CAPITOL STATION, AUSTIN, TEXAS 78711


            STATE OF'¥EXAS          «^ <* UJ


            PENALTY FOR
12/15/2014 PfWATE USE >V                                                       $ 00.28s
                                                                                DEC 18 2014
GATES, THEODORE Jr. Tr.^Ct. fio.,1 —,.-„ MAILED FROM ZJB££>C£.7|7Q1
                                                                  vvrw, MU 14
On this day, the application for J f 07^Vrit .of Habeas Corpus has been received
and presented to the Court.         x A: %'«,<. c.
                                                                            Abel Acosta, Cierk

                              THEODORE GATES JR.
                                               =TDC #556329



                                               b)S>Ch-fr<z&^